LAUGHLIN, J.
(dissenting). I am of the opinion that this judgment should be affirmed. If the Legislature intended to limit the recovery in cases like this to the loss of salary, it would, I think, have merely given a right of action for the damages sustained, as that would have sufficed. The remedy offered by the statute, however, is broader. It not only gives a right of action for damages, but expressly provides that the damages are recoverable “as for a wrongful act.” This language is significant, and must be given effect. The Legislature foresaw that legal proceedings for reinstatement or appointment would be necessitated by the failure of the appointing power to recognize the rights of the veteran, and it was undoubtedly intended to afford a remedy for reimbursement for the expenses thus incurred as well as for the loss of salary. The cause of action given by this statute is, in this regard, analogous to a cause of action for malicious prosecution, or false arrest or imprisonment, whereby the wrongful act expenses and counsel fees are necessarily incurred in legal proceedings to obtain one’s liberty or protection in property rights. In such cases the wrongdoer is answerable, in a subsequent action, for damages, including counsel fees. So Í think he should be in the case at bar. In order to insure the proper administration of the veteran preference law without evasion for political or other reasons, the Legislature conferred upon veterans," in case their constitutional or statutory rights are not respected, this right of action as for a wrongful act, and public policy requires that we should give the statute a liberal construction.